 In the Matter of SALANT & SAL ANT, INC.andAMALGAMATED CLOTHINGWORKERS OF AMERICA, C. I. O.Case No. 15-R-1675.-Decided June 26, 1946Mr. T. Lowry Whittaker,for the Board.Messrs. Joseph MartinandCarnsack Cochran,of Nashville, Tenn.,for the Company.Messrs.Harold S. MarthenkeandEdward A. Blair,of Nashville,Tenn., for the C. 1. 6.Mrs. Ida Lee MerchantandMiss Mary Sue Densmore,of Union City,Tenn., for the A. F. L.Mr. Tom Elam,of Union City, Tenn., for the Shirt Makers.Mr. Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Amalgamated Clothing Workers ofAmerica, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Salant & Salant, Inc., Union City, Tennessee, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Thomas S. Adair, TrialExaminer.The hearing was held at Union City, Tennessee, on May14, 1946.The Company, the C. I. 0., United Garment Workers ofAmerica, A. F. L., herein called the A. F. L., and Shirt Makers Wel-f are Association, Union City, Tennessee, herein called the Shirt Makers,appeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made at'The C 1 0 filed a waiver of any right to object to any election which may be held inthe instant proceeding on the basis of any of the acts alleged as unfair labor practices anCase No 10-C-1354In the courseofthe hearing, the representativeofthe Shirt Makers requested permis-sion to withdraw from the hearing, consenting at the same time to the conduct of the hear-ing in his absenceThe request was grantedAs a consequence,the Shirt Makers' positionon certain issues was not adduced at the hearing69 N. L. R. B., No. 8.84 SALANT & SALANT, INC.85the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board :Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSalant & Salant, Inc., a New York corporation with its principaloffice in New York City, is engaged in the manufacture and distribu-tion of work shirts and pants.The Company operates seven plantsin the State of Tennessee; of these, only the Union City and Obionplants are involved in this proceeding.Annually, each plant con-cerned receives raw materials valued in excess of $100,000, of whichalmost all represents shipments from sources outside the State.Dur-ing the same period, each plant manufactures and distributes finishedproducts valued in excess of $100,000, of which virtually all representsshipments to customers outside the State.For the purposes of this proceeding, the Company admits, and wefind, that it is engaged in commerce within the meaning of the NationalLabor Relations Act.II. THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.United Garment Workers of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.Shirt Makers Welfare Association, Union City, Tennessee, is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. as theexclusive bargaining representative of any of its employees until theC. I. O. has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. O. seeks a unit of all production and maintenance em-ployees of the Company's Union City plant, including machinistsand watchmen, but excluding clerical employees, administrative andexecutive employees, and supervisors.The Company agrees generally 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the composition of the unit sought by the C. I. 0., except that itwould include certain foreladies as production employees; it alsodiffers with the C. I. O. as to the scope of the unit in that it wouldinclude employees at both the Union City and the Obion plants. TheA. F. L. takes the same position as the Company with respect to thecomposition of the unit, but does not indicate its position as to theunit's scope.The Shirt Makers also agrees generally as to the com-position of the unit sought by the C. I. 0., but withdrew from thehearing before indicating its position on either the inclusion of theforeladies or the scope of the unit.Scope of the unitThe Company's plants in Union City and Obion are located ap-proximately 16 miles apart.Both plants are engaged in the manu-facture of flannel and other types of work shirts.The Obion plant'sfunctions are somewhat limited by the fact that the Union City plantreceives, cuts and supplies all raw materials for the Obion plant, andafter processing by the latter, warehouses the finished products pend-ing orders from the New York office. In addition, the clerical workfor both plants is handled at Union City, including the preparation ofpay rolls and pay checks, and the submission of joint inventories.How-ever, each plant is supervised by its own superintendent or managerwho is responsible directly to the New York office for its operations.Each plant superintendent or manager has complete authority to hireand discharge and is afforded wide latitude in his labor policies, sub-ject to the general directives of the New York office.Furthermore,there is almost no interchange of employees between plants, and sep-arate maintenance crews are employed for each plant.Although wel-fare and vacation plans and wages are similar, beginning and quittingtimes differ, morning recesses are granted only at the Union City plant,and the "bundle" system of production is used at Obion, whereasboth the "bundle" and "line" systems are used at Union City. In addi-tion, there is no prior history of collective bargaining at either plant,and neither the C. I. 0., the A. F. L., nor the Shirt Makers has ex-tended its organizational efforts to the Obion plant.Under thesecircumstances, we are of the opinion that the employees at the UnionCity plant are a distinct cohesive group capable of functioning asa separate unit for collective bargaining purposes.2ForeladiesThe parties are in dispute as to the supervisory status of 8 fore-ladies who assist the head forelady in her supervisory duties.Eachof these foreladies is responsible for the work of from 23 to 45 em-2SeeMatter of May, McEwen, Kaiser Company,66 N L R B 1$41, andMatter of M BManufdcturang Company, Inc.,53 N L. R B. 1029. SALANT & SALANT, INC.87ployees, attends periodic supervisor meetings, and spends practicallyall her time overseeing the work of her subordinates.Although theforeladies have no authority to hire or discharge, they submit reportson the performance of their subordinates and these reports are reliedupon and form the basis of action taken by the head forelady.Thewages of foreladies are generally higher than those of their subordi-nates and are equal or comparable to those of employees who are ad-mittedly supervisors.We are therefore of the opinion that the fore-ladies are supervisory employees within the Board's customarydefinition of that term and shall exclude them from the unit.'We find that all production and maintenance employees of theCompany at its Union City, Tennessee, plant, including machinists andwatchmen, but excluding clerical employees, administrative and ex-ecutive employees, foreladies, and all other supervisory employees withauthority to hire, promote, discharge. discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Salant & Salant,Inc.,Union City, Tennessee, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during said'SeeMatter of Salant and' Salant,Inc.,55 N. L.it. B 752. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay-roll period because they were ill or on vacation or temporarily laidofi, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by AmalgamatedClothing Workers of America, C. 1. 0., or by United Garment Workersof America, A. F. L., or by Shirt Makers Welfare Association, UnionCity, Tennessee, for the purposes of collective bargaining, or by noneof these organizations.